Citation Nr: 1316552	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  09-15 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to an initial rating higher than 20 percent for fibromyalgia.

3.  Entitlement to an initial rating higher than 10 percent for irritable bowel syndrome.  

REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. Johnson, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty for training from January 1989 to May 1989 and on active duty from July 1991 to December 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in August 2010 and in January 2013 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran seeks service connection for posttraumatic stress disorder and increased ratings for fibromyalgia and for irritable bowel syndrome.  

Although the Veteran initially withdrew her request for a hearing on the claim of service connection for posttraumatic stress disorder in March 2013, the withdrawal does not preclude a subsequent request for a personal hearing timely filed.  In April 2013, after the Veteran's file was transferred to the Board, the Veteran requested a personal hearing on the claims.  As the request was timely and in accordance with 38 C.F.R. § 20.1304(a), the Veteran must be scheduled for a hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge by videoconference at the St. Petersburg VA Regional Office. 
 



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


